EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Douglas Wathen on 8/25/2022.
The application has been amended as follows:

1. (Previously Presented) A device configured for management of oedema and/or lymphoedema, comprising:
a first elastic support material configured for being placed around and/or on the body part, the first elastic support material having a first elastic support material length defining an longitudinal axis, a first elastic support material width defining a vertical axis and a first elastic support material thickness defining a lateral axis, the first elastic support material having an inner surface and an opposed outer surface, the first elastic support material comprising a bandage or compression garment for managing oedema and/or lymphoedema, the first elastic support material configured to apply continuous elastic compressive pressure to the body part in an amount suitable for the management of oedema and/or lymphoedema;
two or more electrically conducting layers each located inward or outward of at least a part of the first elastic support material along at least a part of the longitudinal axis and/or along at least a part of the vertical axis, wherein the electrically conducting layers are stretchable;
a stretchable film disposed between the two or more electrically conducting layers, wherein the stretchable film deforms in a different manner than the two conducting layers; and
a measuring unit that is electrically connected to the two or more electrically conducting layers, the measuring unit operable to measure an electrical capacitance of the stretchable film between the two or more electrically conducting layers and to determine and output a value of circumference or change in circumference of the body part based on a length of the two or more electrically conducting layers while the continuous elastic compressive pressure is applied, the electrical capacitance being linearly related to the value of the circumference or change in circumference.

2. – 3. (Cancelled) 

4. (Currently Amended) The device according to claim 1, further comprising a transmitting unit configured for transmitting the value to a receiving unit or a control unit.

5. (Previously Presented) The device according to claim 4, wherein the transmitting unit transmits to the receiving unit and the receiving unit comprises a data storing unit.

6. – 9. (Canceled) 

10. (Currently Amended) The device according to claim 1, wherein the first elastic support material is a circular band configured to fit around [[a]] the body part. 

11. (Currently Amended) The device according to claim 1, further comprising a second elastic support material for being placed around or on the body part, the second elastic support material comprising a bandage or compression garment for managing the management of oedema and/or lymphoedema, the second elastic support material configured to apply continuous elastic compressive pressure to the body part, the first elastic support material being configured to be placed around or on the second elastic support material in contact with the body part in an amount suitable for the management of oedema and/or lymphoedema.

12. (Canceled) 

13. (Previously Presented) The device according to claim 1, wherein the device further comprises one or more non-elastic support material(s) extending from the two or more electrically conducting layers or from the first elastic support material along the longitudinal axis or along the vertical axis. 

14. (Canceled) 

15. (Previously Presented) The device according to claim 1, wherein the first elastic support material comprises a surface texture adapted with a roughness or comprises cotton so that the first elastic support material stays in place once the first elastic support material has been placed around and/or on the body part. 

16. (Previously Presented) The device according to claim 1, wherein the first elastic support material is configured for being attached to the skin of the body part. 

17. (Cancelled) 

18. (Previously Presented) The device according to claim 1, wherein the first elastic support material length, in a relaxed state, is between 15 cm and 85 cm.

19. (Canceled) 

20. (Previously Presented) The device according to claim 1, wherein the first elastic support material length is able to be stretched at least 20% relative to its relaxed state or wherein the first elastic support material length is able to be stretched up to 250% relative to its relaxed state. 

21. – 22. (Canceled) 

23. (Previously Presented) The device according to claim 1, wherein the two or more electrically conducting layers have an electrically conducting layer length, in a relaxed state, that is less than 90% relative to the elastic support length. 

24. – 27. (Canceled) 

28. (Currently Amended) The device according to claim 1, wherein the length of the two or more two or more electrically conducting layers have an electrically conducting layer length that is defined by the body part such that when the first elastic support material is placed around or on the body part, the length of the electrically conducting layer length is pre-stretched at least 20% relative to its relaxed state. 

29. (Previously Presented) The device according to claim 1, wherein the two or more electrically conducting layers are separated from each other along the vertical axis. 

30. – 34. (Canceled) 


35. (Currently Amended) The device according to claim 1, wherein the measuring unit is further configured for measuring an electric property related to the [[one]] two or more electrically conducting layers layer(s), the electric property being related to temperature and/or moisture. 

36. – 43. (Canceled) 

44. (Currently Amended) A method for managing oedema and/or lymphedema, comprising the steps of:
providing a device configured for managing oedema and/or lymphedema, the device comprising;
a first elastic support material configured for being placed around and/or on [[the]] a body part, the first elastic support material having a first elastic support material length defining an longitudinal axis, a first elastic support material width defining a vertical axis and a first elastic support material thickness defining a lateral axis, the first elastic support material having an inner surface and an opposed outer surface, the first elastic support material comprising a bandage or compression garment;
two or more electrically conducting layers each located inward or outward of at least a part of the first elastic support material along at least a part of the longitudinal axis and/or along at least a part of the vertical axis, wherein the electrically conducting layers are stretchable;
a stretchable film disposed between the two or more electrically conducting layers; and
a measuring unit that is electrically connected to the two or more electrically conducting layers, the measuring unit operable to measure an electrical capacitance of the stretchable film between the two or more electrically conducting layers the electrical capacitance being linearly related to a length of the two or more electrically conducting layers;
providing a second elastic support material, the second elastic support material comprising a bandage or compression garment;  
placing the first elastic support material around or on the body part;
placing the second elastic support material around or on the body part; 
managing the oedema and/or lymphoedema by applying continuous elastic compressive pressure to the body part with the first and second elastic support materials, the continuous elastic compressive pressure being in an amount suitable for the management of oedema and/or lymphoedema; 
wherein the step of placing the second elastic support material is done[[;]]:
after the first support material is placed around the body part, such that the second elastic support material is placed around or on the first support material, or
 before the first support material is placed around the body part[[;]], such that the first elastic support material is placed around or on the second support material[[;]], or  
at the same time as the first elastic support material is placed around the first support material, such that the first support material and second support material are connected to each other; and
determining and monitoring a value of a circumference or a change in circumference of the body part using the measurement of electrical capacitance based on the length of the two or more electrically conductive layers, the determining and monitoring step  occurring after the first and second elastic support material have been placed and while the continuous elastic compressive pressure is applied. 


45. – 47. (Canceled) 

48. (Previously Presented) The method according to claim 44, wherein the step of monitoring is done by monitoring a data storing unit.

49. (Currently Amended) The device according to claim 1, further comprising a second elastic support material located inward or outward of the two or more electrically conducting layers, wherein the second elastic support material is configured for being in contact with the first elastic support material, thereby encapsulating the two or more electrically conducting layers in-between the first elastic support material and the second elastic support material, and such that at least part of the two or more electrically conducting layers are able to move relative to the first elastic support material or relative to the second elastic support material, the second elastic support material comprising a bandage or compression garment for managing the management of oedema and/or lymphedema, the second elastic support material configured to apply continuous elastic compressive pressure to the body part in an amount suitable for the management of oedema and/or lymphoedema.

50. (Currently Amended) The device according to claim 1, wherein the length of the two or more electrically conducting layers have an electrically conducting layer length that is able to be stretched at least 20% relative to its relaxed state.

51. (Previously Presented) The device according to claim 1, wherein the first elastic support width, in a relaxed state, is between 1 cm and 16 cm, or the two or more electrically conducting layers have a conducting layer width that, in a relaxed state and along a vertical axis, is between 2 mm and 80 mm.

52. (Previously Presented) The device according to claim 1, wherein the first elastic support material is configured with a smooth surface that is defined by its coefficient of friction, wherein the coefficient of friction is between a value of 0.2 and 0.4, and wherein the coefficient of friction is defined relative to a surface of steel.

53. (Previously Presented) The method according to claim 44, further comprising outputting the value of the circumference or change in circumference.

54.  (Previously Presented) The device according to claim 1, wherein the length of the two or more electrically conducting layers is a product of the capacitance and a proportionality factor, plus a constant.

55.  (Previously Presented) The method according to claim 44, wherein the length of the two or more electrically conducting layers is a product of the capacitance and a proportionality factor, plus a constant.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791